              Case 2:16-cv-01554-JCC Document 160 Filed 12/10/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BERNADEAN RITTMANN, et al.,                           CASE NO. C16-1554-JCC
10                           Plaintiffs,                   MINUTE ORDER
11           v.

12   AMAZON.COM, Inc., et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. In March 2017, the Court stayed this
18   action pending the resolution of Epic Systems Corp. v. Lewis, 138 S. Ct. 1612 (2018) and Van
19   Dusen v. Swift Transportation Co., No. 17-15102 (9th Cir. Jan. 20, 2017). (Dkt. No. 77.)
20   Pursuant to the parties’ stipulation, the Court partially lifted the stay in January 2019 for the
21   limited purpose of resolving Defendants’ motion to compel arbitration (Dkt. No. 101.) The Court
22   directed that, after resolution of the motion to compel, either party could make an application to
23   the Court to lift the stay in full. (Id. at 2.) After the Court denied the motion to compel
24   arbitration, Defendants appealed the ruling and the Court extended the stay pending the
25   interlocutory appeal. (Dkt. Nos. 115, 115, 133.) Several months later, two related cases were
26   transferred to this District under the first-to-file rule. See Ponce v. Amazon, Case No. C19-1718-


     MINUTE ORDER
     C16-1554-JCC
     PAGE - 1
              Case 2:16-cv-01554-JCC Document 160 Filed 12/10/20 Page 2 of 2




 1   JCC, Dkt. Nos. 74, 75 (W.D. Wash. 2019); Keller v. Amazon, Case No. C19-1719-JCC, Dkt.

 2   Nos. 84, 85 (W.D. Wash. 2019).

 3          The Ninth Circuit Court of Appeals has now entered its mandate and affirmed the Court’s

 4   ruling. (Dkt. Nos. 156, 158, 159.) Therefore, the Court DIRECTS the parties to file a joint status

 5   report within 21 days of the date of this order under Local Civil Rule 16 informing the Court of

 6   the most expeditious way to proceed to resolution of this action. The joint status report must

 7   include the parties’ positions on whether the stay should be lifted and whether Ponce and Keller

 8   should be consolidated with this action.

 9          DATED this 10th day of December 2020.

10                                                          William M. McCool
                                                            Clerk of Court
11
                                                            s/Paula McNabb
12
                                                            Deputy Clerk
13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1554-JCC
     PAGE - 2
